Case 17-02005   Doc 302-59   Filed 04/30/20   Entered 04/30/20 10:38:39   Page 1 of
                                      10




                             EXHIBIT 58
Case 17-02005    Doc 302-59   Filed 04/30/20   Entered 04/30/20 10:38:39   Page 2 of
                                       10


                                                                                       1

  1              IN THE UNITED STATES BANKRUPTCY COURT

  2                  FOR THE DISTRICT OF CONNECTICUT

  3                           NEW HAVEN DIVISION
  4       --------------------------X
          IN RE :
  5       CURTIS JAMES JACKSON, III :

  6       DEBTOR :       CHAPTER 11
  7                                                :   Case No.

  8   :     15-21233 (AMN)
          --------------------------X
  9       CURTIS JAMES JACKSON, III :
 10                     Plaintiff,             :   Case No.
 11              v. :    17-02005 (AMN)

 12       REED SMITH LLP, and :
 13       PETER RAYMOND, :

 14                 Defendants.     :
          --------------------------X
 15                          VOLUME II
 16                 REMOTE VIDEOTAPED DEPOSITION OF

 17                   WILLIAM LEONARD ROBERTS, III

 18                                Atlanta, GA

 19                       Friday, April 24, 2020

 20                                10:02 a.m.

 21

 22       Job No.:      2020-84891

 23       Pages:     1 - 92

 24       STENOGRAPHICALLY REPORTED BY:

 25       GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR

                www.LexitasLegal.com/Premier           Lexitas     888-267-1200
Case 17-02005    Doc 302-59   Filed 04/30/20 Entered 04/30/20 10:38:39   Page 3 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     21

  1              Just -- I'm repeating for respect of

  2              Your Honor here, and the Court.              It is my

  3              testimony, for the Court, that I have
  4              never been contacted by Reed Smith during

  5              the Lastonia Leviston, Curtis James

  6              bankruptcy.      And I'll go back to 2007.
  7                      And it's my statement for the

  8                Courts, that no, I do not recall, in

  9                2007, meeting Reed Smith, or anyone from
 10                Reed Smith.
 11                           JUDGE TANCREDI:        All right,

 12              Mr. Ansari.      I think you have an answer
 13              now from several different angles.

 14                           MR. ANSARI:       Thank you,

 15              Your Honor.
 16      BY MR. ANSARI:

 17              Q.    And, Mr. Roberts, Lastonia Leviston

 18      is the mother of your child.             Right?

 19              A.    Correct.

 20              Q.    So, during the Lastonia Leviston

 21      versus Curtis Jackson action, had you had any

 22      discussions with Lastonia Leviston regarding

 23      that case?

 24              A.    When -- not during the case.             Not at

 25      all during the case.          When the situation first

                www.LexitasLegal.com/Premier       Lexitas       888-267-1200
                                                                                                       William Leonard Roberts, III - April 24, 2020

                                                                                                                                                               22

                                                                                       1   came about, you know, I let her know that, you

                                                                                       2   know, he was a -- he was a buffoon.              It would

                                                                                       3   be entertainment.      And, you know, most
                                                                                       4   definitely, don't put her heart into it.

                                                                                       5               But as it moved on to a civil

                                                                                       6   litigation, no, we had no discussions.
                                                                                       7        Q.     When did you first become aware that

                                                                                       8   there was a sex tape of Lastonia Leviston?

                                                                                       9        A.     I don't recall.
                                                                                      10        Q.     Okay.    Was it before the posting of
                                                                                      11   the sex tape?

                                                                                      12        A.     Curtis James posted the sex tape, if
                                                                                      13   that's what you're insinuating.            But I don't

                                                                                      14   recall when -- or where.         It's been a long

                                                                                      15   time ago.
                                                                                      16        Q.     So, Mr. Roberts, had you discussed

                                                                                      17   the Lastonia Leviston action with

                                                                                      18   Theo Sedlmayr during the course of that

                                                                                      19   litigation?

                                                                                      20        A.     No, I do not.       I do not recall that.

                                                                                      21   I had no interest in it.

                                                                                      22        Q.     Mr. Roberts, are you aware of a

                                                                                      23   person by the name of "Maurice Murray?"

                                                                                      24        A.     It doesn't ring any bells.
Case 17-02005   Doc 302-59   Filed 04/30/20   Entered 04/30/20 10:38:39   Page 4 of
                                    10




                                                                                      25        Q.     Did you ever have any discussion

                                                                                              www.LexitasLegal.com/Premier        Lexitas       888-267-1200
                                                                                                      William Leonard Roberts, III - April 24, 2020

                                                                                                                                                              23

                                                                                       1   with Ms. Leviston as to an individual named

                                                                                       2   "Maurice Murray?"

                                                                                       3        A.    It doesn't ring any bells.
                                                                                       4        Q.    Did you know -- withdrawn.

                                                                                       5                      Were you aware of anyone with

                                                                                       6   the nickname, "Capone?"
                                                                                       7        A.    Yeah.    Al Capone, gangster.          Chicago

                                                                                       8   legend.   He never told.

                                                                                       9        Q.    Other than Al Capone, in regards to
                                                                                      10   the Leviston action, were you aware of anyone
                                                                                      11   by the name of "Capone?"

                                                                                      12        A.    It was a rap group out of New York.
                                                                                      13   Capone and Noreaga.

                                                                                      14        Q.    Yeah, I'm familiar.         Did they have

                                                                                      15   any -- withdrawn.
                                                                                      16                      The "Capone" who was part of

                                                                                      17   that rap group, Capone and Noreaga, did he

                                                                                      18   have any part of the Lastonia Leviston sex

                                                                                      19   tape?

                                                                                      20        A.    I have no idea.

                                                                                      21        Q.    Okay.    So, other than the "Capone"

                                                                                      22   from Capone and Noreaga, you weren't aware of

                                                                                      23   any other Capone that may have had some sort

                                                                                      24   of involvement with the making of this sex
Case 17-02005   Doc 302-59   Filed 04/30/20   Entered 04/30/20 10:38:39   Page 5 of
                                    10




                                                                                      25   tape?

                                                                                              www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 17-02005    Doc 302-59   Filed 04/30/20 Entered 04/30/20 10:38:39   Page 6 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     77

  1              sparring is entertaining, but not

  2              appropriate for a deposition.

  3                           MR. ANSARI:       Thank you,
  4              Your Honor.

  5      BY MR. ANSARI:

  6              Q.    So, Mr. Roberts, did you provide an
  7      affidavit in regards to this case?

  8              A.    I did provide an affidavit.             And if

  9      you have any questions referring to my
 10      affidavit, refer to my answers on my
 11      affidavit.       That's what my affidavit was for.

 12              Q.    Did you prepare the affidavit
 13      yourself?

 14              A.    No, I did not.

 15              Q.    Did you draft the wording in the
 16      affidavit yourself?

 17                           MR. ROGERS:       Object to form.

 18                      You can answer.

 19              A.    There's no need to draft the

 20      wording.

 21              Q.    Did you provide the information to

 22      your attorneys in the affidavit?

 23                           MR. ROGERS:       I'm going to make

 24              an objection, to the extent there was

 25              attorney/client communications, Imran.

                www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 17-02005    Doc 302-59   Filed 04/30/20 Entered 04/30/20 10:38:39   Page 7 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     78

  1      BY MR. ANSARI:

  2              Q.    Without telling me what

  3      conversations you had, did you provide the
  4      information in the affidavits to your

  5      attorneys?

  6                            MR. ROGERS:      I'm going to
  7              object to form.       Do you want to ask him

  8              something specific -- it's a three -- I

  9              think it's a three-page affidavit.               Some
 10              of which is just his name.            Some of which
 11              is cursory.

 12                      Do you want to ask a specific
 13                question?     I think that would probably

 14                be more appropriate than a generalized

 15                question about the entire affidavit.
 16                            JUDGE TANCREDI:       And, counsel,

 17              why don't we address Mr. Ansari as "Mr.

 18              Ansari," or "Attorney Ansari," please?

 19                            MR. ROGERS:      Yes, Your Honor.

 20      BY MR. ANSARI:

 21              Q.    So, Mr. Roberts, in your affidavit,

 22      did you say that you had no ill will towards

 23      Curtis personally?

 24                            MR. ROGERS:      Object to form.

 25              The document speaks for itself.

                www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 17-02005    Doc 302-59   Filed 04/30/20 Entered 04/30/20 10:38:39   Page 8 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     79

  1              A.    The document speaks for itself.

  2              Q.    Did you say that?         Or did you not

  3      say that within your affidavit?
  4              A.    The document speaks for itself.              I

  5      won't repeat, word for word, my entire

  6      document.       That's why I did the written
  7      document.       Did it for the Courts.          Not just

  8      for your personal satisfaction.               I did it for

  9      the Courts.
 10              Q.    How -- withdrawn.
 11                           In your affidavit, you state

 12      that:
 13                           "Engaging in the beef with him

 14      was always supposed to be professional and

 15      about business."
 16                           Were those your words,

 17      Mr. Roberts?

 18                           MR. ROGERS:       Object to form.

 19              Again.

 20              A.    Just for the record, regardless if

 21      they were my words or not, it was

 22      professional.        I sold records.        I sold

 23      records.      And --

 24              Q.    And Mr. --

 25              A.    That's what it was for, for me.              I

                www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 17-02005    Doc 302-59   Filed 04/30/20 Entered 04/30/20 10:38:39   Page 9 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     80

  1      made it clear, that's what it was for, for me.

  2              Q.    Mr. Roberts, did you say, "Our beef

  3      was meant to be fought primarily with words
  4      and rap artistry?"          Do you remember -- were

  5      those your words?

  6                            MR. ROGERS:      Object to form.
  7              The document speaks for itself.

  8              A.    The document speaks for itself.

  9              Q.    I'm -- respectfully, Mr. Rogers, I'm
 10      permitted to inquire as to the content of the
 11      affidavit with your client.             It's routinely

 12      done.      And you know it.
 13                            So, I'm simply trying to verify

 14      the information that your client has sworn

 15      to --
 16                            THE WITNESS:      It's very clear.

 17              It's very clear.

 18                            JUDGE TANCREDI:       Mr. Ansari,

 19              let me weigh in here for a minute.               There

 20              is a bit of ambiguity in your

 21              questioning.

 22                      The document does say whatever it

 23                says.      And asking the witness whether or

 24                not it says this, that, and the other

 25                thing, we can all discern by looking at

                www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 17-02005    Doc 302-59  Filed 04/30/20 Entered 04/30/20 10:38:39   Page 10 of
                                       10
                        William Leonard Roberts, III - April 24, 2020

                                                                                     81

  1                the document.

  2                      If you're asking him a different

  3                question -- slightly different question,
  4                whether or not those were his words, or

  5                words that were crafted by his lawyer,

  6                or interpreted by his lawyer, that --
  7                that may be helpful.

  8                      But to go through every line of the

  9                document that is in front of you, and
 10                presumably in front of everybody else, I
 11                don't think is either appropriate or

 12                helpful here.
 13                      It's only making this more tedious

 14                than it has to be.

 15                           MR. ANSARI:       Sure.    Thank you,
 16              Your Honor.      And I will take your words

 17              as guidance.      Thank you, Your Honor.

 18                           MR. ROGERS:       And can we -- if

 19              you're going to ask him about the

 20              affidavit, can you put a copy on the

 21              screen so he can see it?           I think that

 22              was some time ago that he did that

 23              affidavit.

 24                           THE WITNESS:       I need to take a

 25              break.

                www.LexitasLegal.com/Premier       Lexitas      888-267-1200
